Citation Nr: 0530776	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for prostatitis, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to an increased evaluation for a cognitive 
disorder, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of a shrapnel fragment wound to the left temple area, with 
neuritis, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from multiple rating actions of the Waco, Texas, Department 
of Veterans' Affairs (VA) Regional Office (RO):  a June 2002 
rating action that denied an increased evaluation for 
prostatitis; a May 2003 rating action that denied increased 
evaluations for the bilateral hearing loss, the cognitive 
disorder, and the shrapnel fragment wound to the left temple; 
and the September 2004 rating action that denied entitlement 
to TDIU.


FINDINGS OF FACT

1.  The veteran's prostatitis is manifested by urinary 
frequency of five to six times a day and two to three times 
at night, with a good stream.

2.  On VA audiological examination in September 2003, the 
average pure tone decibel (dB) loss was 53 dB in the right 
ear and 64 dB in the left ear, with speech discrimination of 
96 in the right ear and 94 in the left ear.

3.  The veteran's cognitive disorder is manifested by 
complaints of some depression and anxiety; full orientation; 
normal affect and mood; and no evidence of psychosis.

4.  The veteran's shrapnel fragment wound residual disability 
of the left temple with neuritis is manifested by a slight 
decrease in pin prick and light touch sensation around the 
left eye.  

5.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected prostatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321; Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 7527 (2004).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321; 
Part 4, including §§ 4.1, 4.2, 4.7, 4.85, DC 6100 (2004).

3.  The criteria for an increased evaluation for a cognitive 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321; Part 4, 
including §§ 4.1, 4.2, 4.7, DC 9304 (2004).

4.  The criteria for an increased evaluation for the 
residuals for a shrapnel fragment wound to the left temple 
with neuritis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321; 
Part 4, including §§ 4.1, 4.2, 4.7, DCs 8205, 8305, 8207, 
8307 (2004).

5.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.340(a), 3.341(a), 4.16(a) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) has been 
codified at 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  
The regulation implementing the statute can be found at 
38 C.F.R. § 3.159 (2005).  These provisions require that, 
upon the receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously of record, that 
is necessary to substantiate the claim.  This notice shall 
indicate which portion of the information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, is to be obtained by VA on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA will also request that the claimant provide any 
evidence in the claimant' s possession that pertains to the 
claim.  38 C.F.R. § 3.159(b).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1), (2); 38 C.F.R. 
§ 3.159(c)(1).  If VA is attempting to obtain records from a 
Federal department or agency, the effort to obtain them will 
continue until the records have been obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to find them would be futile.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

In the instant case, the veteran has been provided with VCAA 
letters pertaining to his claims.  These letters told him of 
the information and evidence that was needed to substantiate 
his claims.  They also informed him of the information and 
evidence that he should obtain and what evidence and 
information VA would obtain in his behalf; they also told him 
that he should submit all relevant evidence and information.  
In addition, the statements of the case provided in October 
2002, June 2004, and March 2005 contained 38 C.F.R. § 3.159,  
the regulation that implemented the VCAA.  Therefore, the 
Board finds that the veteran has been properly informed of 
the notification and assistance duties of the VCAA, and that 
the Board may proceed to the merits of the case.

II.  Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Prostatitis

Under 38 C.F.R. Part 4, Diagnostic Code (DC) 7527 (2005) 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  A 40 percent evaluation is warranted for 
urinary frequency with daytime voiding interval less than one 
hour, or awakening to void five or more times per night.  A 
40 percent evaluation is warranted for a voiding dysfunction 
which requires the wearing of absorbent materials which must 
be changed two to four times per day.  A 60 percent 
evaluation requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.

Bilateral hearing loss

The VA Schedule for Rating Disabilities provides evaluations 
for bilateral hearing loss ranging from noncompensable to 100 
percent, based upon organic impairment of hearing acuity.  
Hearing loss is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85, Part 4, DCs 6100-6110 (2005).  To 
evaluate the degree of disability from the service-connected 
bilateral defective hearing, the Rating Schedule provides 11 
numeric designations, from Level I for essentially normal 
acuity through Level XI for profound deafness.

Cognitive disorder

The General Rating Formula for Mental Disorders provides 
rating criteria as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Diagnostic Code 9304 (2005).

The Global Assessment of Functioning (GAF) assessment is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  A GAF Score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF Score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF Score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  See DSM-IV, at 
47.  The GAF designation is based upon a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing 
DSM-IV.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Shrapnel fragment wound to the left temple

A 10 percent evaluation for neuritis of the 5th or the 7th 
cranial nerves is warranted when there is moderate incomplete 
paralysis.  A 20 percent evaluation requires severe 
incomplete paralysis.  38 C.F.R. Part 4, DCs 8205, 8305, 
8207, 8307 (2005).

TDIU

Under 38 C.F.R. § 3.340(a) (2005), total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  However, if the total disability rating is based 
on a disability or combination of disabilities for which the 
Rating Schedule provides an evaluation of less than 100 
percent, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability, 
without regard to advancing age.  38 C.F.R. § 3.341(a) 
(2005).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided that 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2005). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2005).

III.  Factual background as the Issues

Prostatitis

VA outpatient treatment records showed that the veteran was 
treated for prostatitis in September and December 2002.  In 
September, he described urinary frequency of up to seven 
times at night, with a good stream.  In both September and 
December his prostate was boggy and tender to palpation.  He 
was treated successfully with Levaquin.

The veteran was afforded a VA examination in January 2003.  
He stated that he would urinate six to eight times during the 
day, and five times at night.  He denied any burning, 
dysuria, or hematuria.  His stream was steady and forceful, 
although he had urge-incontinence and post-void dribbling.  
The physical examination noted normal genitalia, adequate 
meatus, and descended testicles.  The left epididymis was not 
palpable and was a little sensitive; the right side was 
normal.  The examiner noted that the veteran did not require 
the use of any absorptive pads.

VA re-examined the veteran in February 2004.  He stated that 
he urinated five to six times during the day and two to three 
days during the night.  He said he had a good stream.  The 
examiner noted in May 2004 that there was no change in the 
veteran's condition.

Bilateral hearing loss

The veteran was examined by VA in September 2003.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
45
50
70
LEFT
55
50
55
75
75

The average dB loss was 53 in the right ear and 64 in the 
left.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear and of 94 in the left ear.

The VA examiner reviewed the veteran's condition in May 2004 
and found no change in the veteran's degree of hearing loss.

Cognitive disorder

The veteran was examined by VA in January 2000.  He 
complained of anxiety and nervousness.  He also noted that he 
startled easily.  He stated that he was not greatly 
distressed by his symptoms, which he said had gradually 
improved since his separation from service.  The mental 
status examination found that he was oriented in three 
spheres and was clear and coherent.  There was no indication 
of a formal thought disorder.  He displayed no delusions or 
hallucinations, and no paranoid ideation.  His recent memory 
was impaired and his thinking was concrete.  His judgment was 
good and his insight was fair.  The diagnosis was cognitive 
disorder.  A GAF Score of 65 was assigned.  

VA outpatient treatment records noted the veteran's 
complaints of being nervous and anxious in March 2003.  He 
was depressed but he denied any suicidal ideation.  On 
November 19, 2003, he was depressed but not in acute 
distress.  He was oriented in three spheres.  His depression 
was related to his hospitalization and his personal problems.  
On December 4, 2003, he stated that he was feeling down and 
depressed.  

The veteran again underwent VA examination in September 2003.  
He was oriented in three spheres, and his affect and mood 
were normal.  His recent and remote memory were satisfactory.  
He displayed no agitation or psychosis.  The diagnosis was 
post-traumatic brain syndrome, mild and unchanged.  The 
examiner reviewed the claims folder in April 2004, noting no 
change in his condition.

Residuals of shrapnel fragment wound, left temple

The veteran's service medical records show that he sustained 
a shrapnel fragment wound to the left temple in November 
1951.  The wound was cleaned and dressed.  There was no 
fracture, the sensorium was clear, and his reflexes were 
normal.  He had been rendered unconscious by the blow, but he 
had not had any neurological symptoms since.  

VA examined the veteran in January 2000.  He had decreased 
pinprick on the left side of the face.  

VA re-examined the veteran in September 2003.  He stated that 
he had not sought any treatment for his decreased facial 
sensation or headaches.  The physical examination noted a 
slight diminution to pin and light touch on the left 5th 
nerve distribution in the upper and middle branches.  The 
diagnosis was post-traumatic sensory neuritis of the 5th and 
7th cranial nerves.  The examiner reviewed the claims folder 
in April 2004 and noted no change in the veteran's condition.

TDIU

The veteran is service-connected for the following:  
prostatitis with epididymitis and gonorrhea (40 percent 
disabling); tinnitus (10 percent disabling); shell fragment 
wound, left temporal area with secondary neuritis (10 percent 
disabling); cognitive disorder (10 percent disabling); otitis 
externa (0 percent disabling); anal fissure with hemorrhoids 
(0 percent disabling); and bilateral hearing loss (0 percent 
disabling).  His combined service-connected disability 
evaluation is 60 percent.

The veteran also suffers from multiple non-service-connected 
disorders, to include a herniated nucleus pulposus and a 
hiatal hernia.

IV.  Analysis

Prostatitis

After a careful review of the evidence of record, the Board 
has determined that entitlement to an increased evaluation 
for the service-connected prostatitis is not warranted.  In 
order to justify a 60 percent evaluation for a voiding 
dysfunction, the evidence must show that the veteran requires 
the use of an appliance or the wearing of absorbent material 
which must be changed more than four times a day.  Such 
evidence has not been shown in this case.  The VA 
examinations and the VA outpatient treatment records make no 
mention of the veteran wearing any absorbent material that 
must be changed more than four times a day.  Indeed, the 
January 2003 VA examination specifically noted that the 
veteran does not require any pads.  The Board finds that the 
40 percent evaluation current assigned, which is the maximum 
amount allowed for urinary frequency, adequately compensates 
the veteran for his current degree of disability.  This has 
been manifested by urination five to six times a day and two 
to three times a night.  Therefore, it is found that the 
evidence does not support a finding of entitlement to an 
increased evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected prostatitis.

Bilateral hearing loss

After a careful review of the evidence of record, it is found 
that entitlement to a compensable evaluation for the service-
connected bilateral hearing loss has not been established.  
According to Table VI of 38 C.F.R. § 4.85, the numeric 
designation of hearing impairment in the right ear is a Level 
I, and a Level II in the left ear.  Table VII of 38 C.F.R. 
§ 4.85 provides that these Levels of hearing impairment 
warrant the assignment of a 0 percent disability evaluation 
for the veteran's bilateral hearing loss.  

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Therefore, it is found that a compensable evaluation is not 
justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected bilateral hearing loss.

Cognitive disorder

Based upon the evidence of record, the Board finds that an 
increased evaluation for the service-connected cognitive 
disorder is not warranted.  In order to justify a 30 percent 
disability evaluation, the evidence would have to show 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The veteran 
does have some depression, although he noted that this had 
improved since his discharge from service.  The most recent 
VA examination noted that his recent and remote memory were 
intact.  His affect and his mood were normal.  He made no 
mention of panic attacks.  It is significant that his GAF 
Score was noted to be 65, which suggests some mild symptoms.  
Given this evidence, it cannot be found that a 30 percent 
disability evaluation is warranted for the service-connected 
cognitive disorder at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected cognitive disorder.

Residuals of shrapnel fragment wound, left temple

Entitlement to an increased evaluation for the service-
connected shrapnel fragment wound residuals to the left 
temple is not warranted.  The evidence of record does not 
demonstrate that the veteran suffers from severe incomplete 
paralysis of either the 5th or the 7th cranial nerves.  
Rather, the objective evidence showed that he experiences 
only a slight decrease to pinprick and light touch sensation 
over the left 5th and 7th cranial nerves.  This slight 
diminution is adequately compensated by the 10 percent 
disability evaluation currently assigned.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected shrapnel fragment wound 
residuals to the left temple.

Extraschedular evaluations

Pursuant to 38 C.F.R. § 3.321(b)(1) (2004), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of 
extraschedular evaluations.

TDIU

As noted above, the veteran has several service-connected 
disabilities.  One is rated as 40 percent disabling; his 
combined disability evaluation is 60 percent.  This does not 
meet the schedular criteria of 38 C.F.R. § 4.16(a).  
Therefore, he is not entitled to a total disability 
evaluation pursuant to 38 C.F.R. § 4.16(a).  The Board 
further finds that referral to the Director, Compensation and 
Pension Service for extraschedular consideration is not 
warranted.  While the veteran is not working, he had noted on 
his claim for TDIU that he was retired.  He also suffers from 
multiple, significant non-service-connected disabilities.  
There is no indication in the objective record that he is 
unemployable solely by reason of his service-connected 
disabilities.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for TDIU.


ORDER

Entitlement to an increased evaluation for prostatitis, 
currently evaluated as 40 percent disabling, is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an increased evaluation for a cognitive 
disorder, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for the residuals of a 
shrapnel fragment wound to the left temple area, with 
neuritis, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


